Case: 5:16-cv-01829-JRA Doc #: 417 Filed: 09/18/19 1 of 4. PageID #: 7988




                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

   ALEXIS DEKANY                                  )       CASE NO. 5:16-CV-01829

          Plaintiff                               )

   v.                                             )       JUDGE JOHN R. ADAMS

   CITY OF AKRON, et al.                          )       MOTION TO STRIKE OR
                                                          DISREGARD CONTENTS
          Defendants                              )       OF MOTION

                                                  )



          Now come Non-Party Defendants City of Akron, Akron Police Department and Drew

   Kelly, by and through counsel, and hereby move the Court to strike a portion of Plaintiff’s

   Motion for Reconsideration of the Court’s March 28, 2019 Order for The City of Akron and

   Akron Police Department and Request for Limited Discovery (Doc. #411) (the “Motion”), or

   in the alternative to disregard a particular assertion by Plaintiff in the Motion.

          At page three of the Motion, Dekany states,

          The newly discovered evidence was only recently revealed as the
          City has undertaken Defendant Paull’s defense and paid his legal
          expenses to date, which created a situation in which he did not
          speak freely about the City’s undocumented policy and customs
          until now.

   (Page ID # 7959).




                                                      1
Case: 5:16-cv-01829-JRA Doc #: 417 Filed: 09/18/19 2 of 4. PageID #: 7989



           Initially, Dekany’s assertion that the City’s action “created a situation in which [Paull]

   did not speak freely about the City’s [alleged] undocumented policy and customs” is wholly

   unsupported by evidence. Paull’s affidavit that was filed soon after the Motion does not

   contain any testimony in support of Dekany’s claim. It is Dekany’s bald contention.

           But cut to the apparent point of Dekany’s assertion. It clearly insinuates that the City

   (through counsel) paid Paull’s legal expenses as a scheme to control and silence his testimony

   in an effort to avoid §1983 municipal liability in this case. That assertion is false. And it’s

   false in a way that impugns the ethics and integrity of the City, its Director of Law and

   counsel in this case without a shred of evidentiary support.

           Counsel for the City was not present at any Court conferences, nor were they a part of

   any discussion between counsel for Dekany and Paull, wherein the payment of Paull’s legal

   fees was addressed.     Then Dekany filed the Motion, on the eve of trial and in a desperate

   attempt to reopen the claim against the City, which ascribes a motive to the City that is

   patently false.

           Let this end all talk on the matter: The City provided for the defense of Paull in this

   case because it was required to do so by statute – R.C. 2744.07(A)(1). R.C 2744.07(A)(1)

   states that “a political subdivision shall provide for the defense of an employee…in any civil

   action…which contains an allegation for damages for injury…caused by an act or omission of

   the employee in connection with a government or proprietary function.” (Emphasis added).

   Dekany’s Complaint alleged that Paull acted under color of law.              Dekany maintained

   throughout discovery, and in motion practice that Paull acted under color of law. The Court

   held that there is a question of fact as to whether Paull acted under color of law.       Despite

   Dekany’s baseless assertions, the Ohio General Assembly established a legal duty on behalf




                                                   2
Case: 5:16-cv-01829-JRA Doc #: 417 Filed: 09/18/19 3 of 4. PageID #: 7990



   of all political subdivisions in the State of Ohio to provide for the civil defense of their

   employees. A political subdivision may only be relieved of this statutory duty by “refus[ing]

   to provide an employee with a defense,” and filing a motion with the court to that effect. R.C.

   2744.07(D). Only if the court determines, upon motion and after hearing, that the City met its

   burden for relief, can the City be discharged of its duty to defend. Id. As such, the City did

   not “undertake” any representation of Paull. And there is certainly no evidence it did so under

   some quid pro quo agreement. There is absolutely no evidence that the City provided Paull a

   defense for a perverted purpose. Rather, the City merely complied with its statutory duty.

   Accordingly, the Court should strike the scandalous assertions from the record.




                                                Respectfully submitted,

                                                Eve V. Belfance – No. 0046787
                                                Director of Law

                                                /S/ John Christopher Reece
                                                John Christopher Reece - No. 0042573
                                                JReece@akronohio.gov
                                                Michael J. Defibaugh – No. 0072683
                                                MDefibaugh@akronohio.gov
                                                Assistant Directors of Law
                                                161 S. High Street, Suite 202
                                                Akron, Ohio 44308
                                                (330) 375-2030/FAX (330) 375-2041




                                                 3
Case: 5:16-cv-01829-JRA Doc #: 417 Filed: 09/18/19 4 of 4. PageID #: 7991




                                       PROOF OF SERVICE

          This is to certify that a true and accurate copy of the foregoing Motion was filed

   electronically this 18th day of September, 2019. Notice of this filing will be sent to all parties

   by operation of the Court’s electronic filing system. Parties may access this filing through the

   Court’s system.


                                                         /S/ John Christopher Reece
                                                         John Christopher Reece




                                                   4
